Order filed August 9, 2018




                                        In The

                                  Court of Appeals
                                       For The

                             First District of Texas


                                NO. 01-18-00485-CV


                    IN THE INTEREST OF K.L.W., A Child


                     On Appeal from the 314th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2017-02559J


                                       ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Petitioner’s Exhibit No. 14,
a DVD with video recordings, admitted in the trial held on April 12, 2018.
      The exhibit clerk of the 314th District Court is directed to deliver to the
Clerk of this Court the original of Petitioner’s Exhibit No. 14, a DVD with video
recordings, admitted in the jury trial held on April 12, 2018, on or before August 20,
2018. The Clerk of this Court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of Petitioner’s Exhibit No. 14,
to the clerk of the 314th District Court.

                                                PER CURIAM




                                            2